Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 14, 2016

                                    No. 04-16-00376-CV

                                  Amanda Brooke PLESS,
                                       Appellant

                                              v.

                                 Wayne J. RANSBERGER,
                                         Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 09-1332-CV
                         Honorable Robin V. Dwyer, Judge Presiding

                                       ORDER
       On April 19, 2016, the trial court signed a Final Decree of Divorce, in which Appellant
and Appellee were appointed joint managing conservators of their child C.R.R., with Appellee
having the exclusive right to designate C.R.R.’s primary residence in Guadalupe, Comal, or
Kendall Counties. The decree additionally set out a visitation schedule.

       On May 5, 2016, Appellant filed a motion for new trial, which the trial court denied in
open court. Appellant asserts no written order was entered. Appellant filed a Notice of Appeal
on June 16, 2016. Appellant subsequently filed the instant Motion for Temporary Orders
Pending Appeal, in which Appellant requests this court suspend operation of the final divorce
decree. See TEX. FAM. CODE ANN. § 109.002(d) (West 2014); TEX. R. APP. P. 24.2(a)(4).

       Upon review, this court ORDERS Appellee to file in this court on or before August 3,
2016 a response to Appellant’s Motion for Temporary Orders Pending Appeal.


                                                   _________________________________
                                                   Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2016.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court